DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1.  (Currently amended) A computer-implemented method of assessing material strength for additive manufacturing, the method comprising:
calibrating, by a number of processors, a baseline electrical resistivity of a multi-phase additive material for a set dislocation density as a function of phase fraction and phase composition, wherein individual phases of the multi-phase additive material have different electrical resistivity values;
characterizing, by a number of processors, the multi-phase additive material for phase fraction, phase composition, and electrical resistivity after the multi-phase additive material has undergone a number of heating and cooling cycles during additive manufacturing; and determining, by a number of processors, dislocation density of the multi-phase additive 
2.  (Currently amended) The method of claim 1, wherein baseline electrical resistivity is calibrated for the multi-phase additive material that is heat treated to reduce dislocation density to a specified minimum value.
3.  (Currently amended) The method of claim 1, wherein calibrating baseline electrical resistivity further comprises determining phase fraction and phase composition in the multi-phase additive material.
5.  (Currently amended) The method of claim 1, wherein phase fraction of the multi-phase additive material is determined using at least one of:
scanning electron micrograph;
optical micrograph; or
x-ray diffraction.
6.  (Currently amended) The method of claim 1, wherein phase composition of the multi-phase additive material is determined using at least one of:
electron dispersive spectroscopy; or
inductively coupled plasma spectroscopy.
8.  (Currently amended) The method of claim 1, wherein the multi-phase additive material comprises titanium alloy.
9.  (Currently amended) A system for assessing material strength for additive manufacturing, the system comprising:
a bus system;

a number of processors connected to the bus system, wherein the number of processors execute the program instructions to:
calibrate a baseline electrical resistivity of a multi-phase additive material for a set dislocation density as a function of phase fraction and phase composition, wherein individual phases of the multi-phase additive material have different electrical resistivity values;
characterize the multi-phase additive material for phase fraction, phase composition, and electrical resistivity after the multi-phase additive material has undergone a number of heating and cooling cycles during additive manufacturing; and determine dislocation density of the multi-phase additive material according to electrical resistivity after additive manufacturing, accounting for effects of phase fraction and phase composition determined by characterization.
10.  (Currently amended) The system of claim 9, wherein baseline electrical resistivity is calibrated for the multi-phase additive material that is heat treated to reduce dislocation density to a specified minimum value.
11.  (Currently amended) The system of claim 9, wherein instructions executed by the processors for calibrating baseline electrical resistivity further comprise instructions to determine phase fraction and phase composition in the multi-phase additive material.
13.  (Currently amended) The system of claim 9, wherein phase fraction of the multi-phase additive material is determined using at least one of:
scanning electron micrograph;
optical micrograph; or

14.  (Currently amended) The system of claim 9, wherein phase composition of the multi-phase additive material is determined using at least one of:
electron dispersive spectroscopy; or
inductively coupled plasma spectroscopy.
16.  (Currently amended) The system of claim 9, wherein the multi-phase additive material comprises titanium alloy.
17.  (Currently amended) A computer program product for assessing material strength for additive manufacturing, the computer program product comprising:
a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause  a computer to perform the steps of:
calibrating a baseline electrical resistivity of a multi-phase additive material for a set dislocation density as a function of phase fraction and phase composition, wherein individual phases of the multi-phase additive material have different electrical resistivity values;
characterizing the multi-phase additive material for phase fraction, phase composition, and electrical resistivity after the multi-phase additive material has undergone a number of heating and cooling cycles during additive manufacturing; and
determining dislocation density of the multi-phase additive material according to electrical resistivity after additive manufacturing, accounting for effects of phase fraction and phase composition determined by characterization.
the multi-phase additive material that is heat treated to reduce dislocation density to a specified minimum value.
19.  (Currently amended) The computer program product of claim 17, wherein the instructions for calibrating baseline electrical resistivity further comprise instructions for determining phase fraction and phase composition in the multi-phase additive material.

Reasons for Allowance
Claims 1-20 are allowed because the prior art fails to teach or suggest assessing strength of 3D printed titanium alloy (only disclosed “multi-phase additive material”) using, after heating and cooling cycles during 3D printing, inputs of material phase fraction, phase composition and electrical resistivity to determine titanium alloy dislocation density.  The closest prior art teaches that titanium alloy dislocation density or material strength is a factor in 3D printing (US 20200327267; US 20180143147; US 20200049415; US 20180095450), but fails to teach or suggest the claimed method of assessing material strength for 3D printing using inputs of material phase fraction, phase composition and electrical resistivity to determine titanium alloy dislocation density.
As to possible subject matter ineligibility, the claims are not directed to an abstract idea because the claims are not directed to a method that can be performed in a human mind.  Specifically, a human mind could not reasonably perform determining dislocation density of the additive material (i.e. titanium) according to electrical resistivity after additive manufacturing, accounting for effects of phase fraction and phase composition determined by characterization.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743